Citation Nr: 0726026	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-32 063	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1970 to 
September 1977, with service in the Philippine Islands from 
1972 to 1974.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2004 rating action that denied service 
connection for PTSD on the grounds of inservice personal 
assault.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Persuasive medical opinion establishes that the veteran 
does not meet the criteria for PTSD as a result of alleged 
personal assault in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006).  To implement the provisions of the law, 
the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A July 2003 pre-rating RO letter informed the veteran of the 
VA's responsibilities to notify and assist him in his claim, 
and what was needed to establish entitlement to service 
connection for PTSD based on personal assault.  Thereafter, 
he was afforded opportunities to respond.  The Board thus 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that the VA would make 
reasonable efforts to get, and requested the veteran to 
furnish any evidence that he had that pertained to his claim.  
The Board thus finds that the July 2003 RO letter satisfies 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, a document 
fully meeting the VCAA's notice requirements was furnished to 
the veteran prior to the March 2004 rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue.  While the RO has not furnished the veteran notice 
pertaining to the effective date, the Board's decision herein 
denies his claim for service connection.  Accordingly, no 
effective date is being assigned, and there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all available evidence necessary to substantiate 
his claim, to include obtaining all available service 
medical, personnel, and administrative records, and pertinent 
post-service VA and private medical records.  The veteran was 
afforded comprehensive VA examinations in November 1993, 
October 2003, and June 2004.  In November 2004, the veteran's 
representative stated that the veteran no longer wanted any 
kind of RO or Board hearing in this claim.  Significantly, 
the veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In this 
regard, the Board notes the veteran's representative's 
September 2004 contention that the June 2004 VA psychiatric 
and genitourinary examinations were inadequate.  Appellate 
review of the reports of those examinations discloses that 
they contain the veteran's complaints with respect to his 
alleged inservice assault, each examiner's comprehensive 
review of the veteran's extensive military and medical 
history contained in the service and post-service medical 
records and claims folder, and current examinations of the 
veteran with detailed clinical findings, diagnoses, and 
medical opinions as to etiology supported by reasons and 
bases, and the Board finds that those examinations are 
adequate to equitably adjudicate this claim.  The Board also 
notes that 38 C.F.R. § 3.304(f)(3) specifically authorizes 
the VA to submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicated that a personal assault 
occurred.

The veteran's representative also contends that the VA failed 
to adequately develop the record for alternative sources that 
might assist with verification of the veteran's claimed 
personal assault.  Appellate review discloses that by letter 
of July 2003 the RO specifically requested the veteran to 
furnish any evidence from sources other than his service 
records that might corroborate his account of the alleged 
inservice assault incident, and furnished him a 
questionnaire, citing as examples of such evidence records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; tests 
for sexually-transmitted diseases; statements from friends, 
family members, fellow servicemen, and clergy; and evidence 
of behavior changes following the claimed assault, such as a 
request for a transfer to another military duty assignment, 
alcohol or substance abuse, episodes of depression, panic 
attacks, or anxiety, and unexplained economic or social 
behavior changes.  However, the veteran responded to the 
questionnaire in August 2003 with only some nonspecific 
information, which was then considered by the June 2004 VA 
examiners.  In his August 2004 Substantive Appeal, the 
veteran stated that he could not provide a specific date of 
the alleged assault, recall the first name or correct 
spelling of the serviceman who allegedly assaulted him, or 
locate another service comrade who could possibly furnish 
additional information.  Although the veteran was offered 
several opportunities to furnish additional information in 
the form of testimony during personal hearings, in November 
2004 his representative stated that he did not want any kind 
of RO or Board hearing in this claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).    

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on inservice personal assault, 
evidence from sources other than the veteran's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow servicemen, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The VA will 
not deny a PTSD claim that is based on inservice personal 
assault without first advising the claimant that evidence 
from sources other than his service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor, and allowing him the opportunity to furnish 
this type of evidence or advise the VA of potential sources 
of such evidence.  The VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In statements of 2003 and 2004, the veteran contended that he 
has PTSD as a result of alleged personal assault/trauma, 
i.e., a possible rape by sodomy by a higher-ranking soldier 
after drinking to excess one night when they shared a hotel 
room during service in the Philippine Islands.  He stated 
that he was taken advantage of and consented to the act at 
the time, because he was afraid and had no other place to go.  
He stated that he never reported the incident previously 
because he was ashamed of it and felt that no one would 
believe him.  The Board notes that the veteran made no 
allegations of inservice personal assault in his December 
1993 and March 2000 reports about other alleged stressful 
circumstances of his military service.  

The service medical records are completely negative for 
complaints or findings of any personal assault upon the 
veteran.  They show that he felt nervous on one occasion in 
March 1971 and was treated with medication.  He was treated 
for gonococcal infections in February 1972 and April 1973.  

In a report of medical history on June 1977 separation 
examination, the examiner  noted that gonorrhea had been 
treated in 1973 and resolved, and that the veteran's notation 
of nervous trouble related to occasional shakiness in stress 
situations, but that he had not sought treatment for this.  
He was psychiatrically normal on separation examination.  

A review of the veteran's extensive service personnel and 
administrative records shows that he received regular 
promotions, and his work performance reports reflect 
favorable assessments.  In particular, evaluations of the 
veteran's work in service in 1973 and 1974 indicate that he 
demonstrated his responsibilities in an outstanding manner.  
He was described as intelligent, alert, and dependable, an 
outstanding manager and a conscientious person with sound 
judgment who effectively applied his work experience, and 
strove to promote harmony and high morale among his fellow 
workers.  These records contain no evidence of any claimed 
personal assault or behavior changes that might constitute 
credible evidence of a claimed personal assault stressor, 
such as a request for a transfer to another military duty 
assignment, deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause, or unexplained economic or 
social behavior changes.  It was indicated that the veteran's 
May 1977 request for early separation from service was for 
the purpose of allowing a sufficient period of time for him 
and his family to find suitable residence prior to the 
beginning of college classes in September, and for his son to 
register in a local elementary school prior to a September 
starting date.

Post-service medical records show that the veteran was 
hospitalized at the Rapid City Regional Hospital in August 
1993 with a history including vague chest pains for the past 
year that had been diagnosed as stress due to a marital 
conflict.  After examination, the impressions included 
anxiety and stress.

On November 1993 VA psychiatric examination, the veteran gave 
a history of having begun to drink heavily during his 
military service in the Philippine Islands due to stresses 
which did not include any allegations of personal assault.  
The examiner noted that he had had no mental health contact 
while in military service.  After examination, the diagnoses 
included PTSD, and alcohol dependence in remission.

June 1994 VA outpatient records noted that the veteran began 
drinking at an early age to cope with large family life as a 
child.  He indicated that he was very prone to anxiety when 
under stress.  The examiner noted that there was evidence of 
depression due to living apart from his children, feelings of 
abandonment from his wife, financial problems (going through 
bankruptcy), and worries about his health and future.  The 
examiner felt that the veteran had an anxiety reaction with 
elements of depression.  In October, the veteran reported 
marital problems because of his wife's drinking.  His 
children lived apart, with friends.  In January 1995, the 
veteran reported that his divorce had become final.  His 
mental status was within normal limits in April, November, 
and December.

VA outpatient records from 1997 to 2000 noted that the 
veteran was seen for follow-up of depression associated with 
neurological symptoms purported to be multiple sclerosis 
(MS), inability to work, and stresses including custody of 
and raising a young granddaughter.  After December 1998 VA 
neurological examination, the assessments included history of 
mood changes and mental blocks which the examiner believed 
was most likely related to depression and anxiety and not 
related to MS.      

VA outpatient records of March 2002 began to note the 
veteran's history of military sexual trauma, and the 
diagnoses included depression.

On May 2002 VA psychiatric examination, the veteran reported 
a long history of feeling out of place, increased anxiety 
since the death of his father several months ago, and alcohol 
abuse since childhood.  He stated that he was personally 
assaulted by a fellow serviceman in the Philippine Islands 
who sodomized him while they shared a bed in a hotel room 
while on a trip.  After mental status examination, the 
assessments were atypical dysthymic disorder with anger 
outbursts, alcohol dependence in long-term remission, and 
military sexual trauma.  

Subsequent VA outpatient records from 2002 to 2004 show 
continuing follow-up treatment and evaluation of the veteran 
for a dysthymic disorder, depression, and military sexual 
trauma and abuse.

Following August 2003 VA outpatient evaluation, a social 
worker diagnosed PTSD secondary to military sexual trauma.  
That evaluation report and others continuing that diagnosis 
in 2004 contain no reasons or bases for arriving thereat, and 
no indication of what, if any, records the social worker 
reviewed in arriving thereat.

On October 2003 VA psychiatric examination, the physician 
reviewed the veteran's service medical records including a 
March 1971 notation that he received medication for his 
nerves, as well as his social, military, marital, employment, 
and psychiatric history, and history of sodomization in 
service.  After current mental status examination, the doctor 
opined that a diagnosis of PTSD was appropriate if the 
claimed incident of inservice sexual trauma could be 
confirmed.

On June 2004 VA genitourinary examination, the physician 
reviewed the claims folder including the veteran's service 
medical records, VA records, aspects of his social, military, 
and medical history, and his history of gonorrhea and 
sodomization in service.  The veteran stated that he was 
treated for gonorrhea in service after contact with a 
Philippine woman.  He reported no specific historical or 
current anorectal complaints.  After current examination and 
review of all pertinent records, the physician considered the 
question of whether it was at least as likely as not that the 
veteran's inservice treatment for gonorrhea was due to his 
reported rape or his reported consensual sexual activity with 
women in service.  He opined that the veteran did not 
contract gonorrhea from his reported anal assault, because he 
had no anorectal symptoms and complications.   The documented 
evidence indicated that the veteran had urogenital gonorrhea 
which would most likely have been contracted from his female 
contacts.  Thus, the doctor opined that it did not appear 
likely that the veteran's reported sexual assault by a male 
caused his episodes of gonorrhea.  As best as the physician 
could determine, the veteran did not appear to have any 
complications from his reported rape physically.

On June 2004 VA psychiatric examination by the same physician 
who examined him in October 2003, the examiner reviewed the 
claims folder including the veteran's service medical 
records, post-service VA records, aspects of his social, 
military, employment, psychiatric, and medical history 
(including the June 2004 VA genitourinary examination 
report), and his history of sexual trauma/rape in service.  
After review of the November 1993 VA psychiatric examination 
report, the doctor opined that a diagnosis of PTSD was not 
substantiated at that time, as the veteran did not meet the 
criteria for PTSD.  On current mental status examination, the 
doctor observed that the veteran's affect was somewhat 
inconsistent with that of a person who alleged inservice 
sexual trauma of such claimed severity, and he questioned the 
veteran's sincerity with respect to his reported post-
traumatic stress.  

After examination, the diagnosis was mood disorder, not 
otherwise specified, and the physician opined that the 
veteran's nervousness in service was not related to the 
currently-diagnosed mood disorder, noting the long post-
service period during which the veteran had no mental health 
treatment, the apparent onset of his seeking treatment for 
symptoms of depression and anxiety in proximity to the onset 
of his MS and the death of his father in the early 1990s, and 
the subsequent illness of his mother, his divorce, and 
unstable living environment.  The doctor stated that a 
current diagnosis of dysthymia could not be substantiated, 
and that it was more likely than not that the previous 
diagnosis of dysthymia noted in the medical records was 
related to the veteran's development of MS and the death of 
his father.  It was felt that the current diagnosis of mood 
disorder was assigned because the veteran's symptoms may be 
related both to dynamic factors as well as the MS.  He 
concluded that the mood disorder appeared to be secondary to 
the veteran's MS with psychological overlay.  With respect to 
the veteran's allegation of sexual trauma in service, the 
physician stated that this was unverifiable, and that the 
veteran's affect on current examination was not congruent 
with that which was expected when he related a history of the 
alleged rape.               

In November 2004, the veteran was hospitalized at a VA 
medical facility due to depression, disorganized thinking, 
and inability to care for himself.  During his hospital 
course, neuropsychiatric testing suggested a neurological 
basis for a substantial portion of the veteran's cognitive 
deficits.  The final diagnoses included psychotic disorder, 
not otherwise specified, with confusional symptoms, probably 
related to MS; and PTSD not established on multiple 
examinations for this.

Although PTSD secondary to military sexual trauma has 
recently been diagnosed by a social worker, the Board finds 
that the totality of the credible, persuasive medical 
evidence does not support such a diagnosis; that there is no 
link, established by credible, persuasive medical evidence, 
between any such disability and any incident of the veteran's 
military service, including the alleged inservice personal 
trauma; and that there is no credible supporting evidence 
that the claimed inservice trauma, an alleged rape, occurred.

In this case, the veteran has not contended, nor does the 
evidence show, that he engaged in combat with the enemy 
during his service in the Philippine Islands.  Absent 
evidence that a veteran engaged in combat with the enemy, his 
lay statements, alone, are not sufficient to establish the 
occurrence of any inservice stressor for the purpose of 
establishing service connection for PTSD; rather, 
corroborating evidence is needed to support the claim for 
service connection.  Id.  See also Cohen v. Brown, 10 Vet. 
App. 128, 146-7 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).    

As noted above, the service medical, administrative, and 
personnel records are completely negative for complaints, 
notations, or indications of any sexual trauma in service.  
Neither does the post-service evidentiary record support or 
corroborate the veteran's account of alleged trauma as a 
result of personal assault in service.  

Although PTSD was diagnosed by a VA physician in 1993 and a 
VA social worker in 2003 and 2004, and the social worker 
medically related it to the veteran's history of inservice 
sexual trauma, that history is not a reliable indicator of 
sexual trauma in service, inasmuch as such assertion is 
unproven, uncorroborated, and not supported objectively; as 
noted above, the veteran's service records are completely 
negative for complaints or findings pertaining to any such 
trauma.  The Board notes that, as a medical opinion can be no 
better than the facts alleged by a veteran, an opinion based 
on an inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Moreover, the VA social worker's 2003 and 2004 
evaluation reports are of little probative value, as they 
contain no reasons or bases for arriving at the diagnosis of 
PTSD, and no indication of what, if any, records she reviewed 
in arriving thereat. 

Likewise, the appellant's own reported history of an alleged 
inservice sexual assault contained in medical reports does 
not constitute competent evidence that the alleged inservice 
event actually occurred.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by him, does not constitute competent medical 
evidence, and a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional).  

After October 2003 psychiatric examination, a VA physician 
opined that a diagnosis of PTSD was appropriate if the 
veteran's claimed incident of inservice sexual trauma could 
be confirmed, but after June 2004 VA psychiatric examination 
the same physician opined that a November 1993 VA diagnosis 
of PTSD was not substantiated at that time, as the veteran 
did not meet the criteria for PTSD.  Neither was a diagnosis 
of PTSD warranted after the current 2004 examination, as the 
doctor noted that the veteran's allegation of sexual trauma 
in service was unverifiable, and that his affect on current 
examination was not congruent with that which was expected 
when he related a history of an alleged rape.  The Board 
accords great probative value to the comprehensive June 2004 
VA psychiatric examination report, as the comments and 
opinions therein were rendered by a physician who is a 
specialist in psychiatry and who reviewed the entire claims 
folder and the veteran's documented military and medical 
history, noted all past recorded clinical findings and 
diagnoses, and reached conclusions as to the etiology of the 
veteran's current psychiatric disorder (a mood disorder) 
based on consideration and specific discussion of all 
pertinent medical evidence and events reflected in the 
evidentiary record, to include a particularly probative June 
2004 VA genitourinary examination report wherein the examiner 
opined that the veteran had not contracted gonorrhea in 
service from his reported anal assault, noting that he had no 
anorectal symptoms and complications currently or 
historically, that the documented evidence indicated that the 
veteran had urogenital gonorrhea which would most likely have 
been contracted from his female contacts, that it thus did 
not appear likely that the veteran's reported sexual assault 
by a male caused his episodes of gonorrhea, and that the 
veteran appeared to have no complications from his reported 
rape physically.
             
Hence, the Board considers the June 2004 VA medical reports 
to play a decisive role in the disposition of the issue of 
service connection for PTSD on appeal, and finds that the 
most persuasive medical evidence that specifically addresses 
medical etiology and nexus militates against the claim for 
service connection.  In this regard, the Board notes that 
38 C.F.R. § 3.304(f)(3) specifically authorizes the VA to 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicated that a personal assault occurred, and in 
this case the June 2004 VA physicians concluded that a review 
of all the evidence indicated that no such sexual assault 
occurred to the veteran in service.  Moreover, a subsequent 
November 2004 VA hospital report noted that PTSD had not been 
established after multiple examinations therefor.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski,       
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate medical and psychiatric training and 
expertise, he is not competent to render a probative opinion 
on medical matters-such as whether he in fact has a 
diagnosis of PTSD as a result of an alleged inservice 
personal assault.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for PTSD is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


